                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SANDY KEITH BASKINS,                )
                                    )
                 Petitioner,        )
                                    )
     v.                             )       1:19CV839
                                    )
JOSH STEIN, Attorney General        )
of North Carolina, et al.,          )
                                    )
                 Respondent(s).     )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge


     Presently before this court is a pro se Motion for

Reconsideration filed by Petitioner Sandy Keith Baskins

(“Petitioner”). (Doc. 13.) Petitioner’s motion is ripe for

resolution.

     In his motion for reconsideration, Petitioner moves this

court to “apply the miscarriage of justice doctrine as he now

assert[s] a claim of actual innocence via claim one in petition

. . . .” (Id. at 1.) Petitioner does not discuss his alleged

innocence further, other than to request “[a]n evidentiary

hearing for state prisoners who present new evidence of their

innocence pursuant to [28 U.S.C.] § 2254(e)(2).” (Id. at 8.) It

is unclear from the information provided in Petitioner’s motion




    Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 1 of 8
whether Petitioner’s claims of actual innocence are substantive

or procedural. Substantive claims of actual innocence are not a

basis for habeas relief, and Petitioner does not provid e any new

evidence that might approach the very high standard for

demonstrating a procedural claim of actual innocence. Player v.

Keller, No. 1:10CV282, 2011 WL 1230824, at *4-5 (M.D.N.C.

March 30, 2011). Due to Petitioner’s failure to provide any

further explanation, whether his claim of actual innocence is

substantive or procedural is not of any import to the instant

motion.

     Instead, this court will consider only the arguments

Petitioner raises regarding this court’s denial of his petition

for a writ of habeas corpus. For the reasons stated herein,

Petitioner’s Motion for Reconsideration will be denied.

I.   BACKGROUND

     Petitioner filed a pro se Petition under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody on

August 15, 2019. (Doc. 1.) Respondent moved for summary judgment

on October 2, 2019. (Doc. 4.) Petitioner filed a response to

Respondent’s Motion for Summary Judgment on October 11, 2019.

(Doc. 7.) On August 6, 2020, the Magistrate Judge filed a

recommendation, (Doc. 8), that Petitioner’s petition for a writ

of habeas corpus be denied and that Respondent’s motion for


                                   -2-



     Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 2 of 8
summary judgment be granted. This court adopted the Magistrate

Judge’s recommendation on September 21, 2020. (Doc. 11.) In his

pro se Motion for Reconsideration, (Doc. 13), Petitioner alleges

that his petition for a writ of habeas corpus was erroneously

denied, and that this court failed to address all the arguments

raised in that petition, (see id. at 1).

II.   STANDARD OF REVIEW

      A motion for reconsideration under Rule 59(e) of the

Federal Rules of Civil Procedure is granted only in three

circumstances: “(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or prevent

manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co.,

148 F.3d 396, 403 (4th Cir. 1993). See also Zinkand v. Brown,

478 F.3d 634, 637 (4th Cir. 2007). Manifest injustice is defined

as “an error by the court that is direct, obvious, and

observable.” Register v. Cameron & Barkley Co., 481 F. Supp. 2d

479, 480 n.1 (D.S.C. 2007) (internal quotations omitted). “Clear

error occurs when [a court is] ‘left with the definite and firm

conviction that a mistake has been committed.’” United States v.

Woods, 477 F. App’x 28, 29 (4th Cir. 2012) (citing United States

v. Harvey, 532 F.3d 326, 336 (4th Cir. 2008)).




                                    -3-



      Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 3 of 8
     A motion for reconsideration under Rule 59(e) is improper

where “it only asks the Court to rethink its prior decision, or

presents a better or more compelling argument that the party

could have presented in the original briefs on the matter.”

Hinton v. Henderson, No. 3:10cv505, 2011 WL 2142799, at *1

(W.D.N.C. May 31, 2011) (internal quotations and citation

omitted). See also Pac. Ins. Co., 148 F.3d at 403 (“Rule 59(e)

motions may not be used, however, to raise arguments which could

have been raised prior to the issuance of the judgment, nor may

they be used to argue a case under a novel legal theory that the

party had the ability to address in the first instance.”);

Directv, Inc. v. Hart, 366 F. Supp. 2d 315, 317 (E.D.N.C. 2004)

(holding that motion to reconsider is not proper to “merely

ask[] the court to rethink what the Court had already thought

through – rightly or wrongly”) (internal citations and

quotations omitted).

     “[I]f a party relies on newly discovered evidence . . . the

party must produce a legitimate justification for not presenting

the evidence during the earlier proceeding.” Pac. Ins. Co., 148

F.3d at 403 (internal quotations omitted). See also Zinkand, 478

F.3d at 637 (“If the court elects to look at additional evidence

represented as having been unavailable at the prior hearing, the

court must satisfy itself as to the unavailability of the


                                  -4-



    Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 4 of 8
evidence and likewise examine the justification for its

omission.”).

III. ANALYSIS

     Petitioner fails to show that any of the necessary

circumstances for reconsideration are present here. Petitioner

points to no intervening change in the law, and restates the

same evidentiary arguments raised in Ground One of his petition

for a writ of habeas corpus. (Doc. 13 at 3-7; Doc. 1 at 11-21.)

All of the arguments Petitioner raises were addressed by the

Magistrate Judge’s recommendation for denial which this court

adopted in its Order. (See Docs. 8, 11.)

     Petitioner asserts that there was clear error when his

criminal case was on remand pursuant to an order by the North

Carolina Court of Appeals (“NCCOA”), arguing that:

     Detective O’[H]al’s subsequent false testimony
     directly conflicts with the [North Carolina Court of
     Appeals] holding “that the record evidence clearly
     showed that [D]etective O’[H]al could not have
     determined that the [B]uick was being operated with an
     expired inspection status based upon the information
     he received on his computer from DMV, because that
     information was not included in the DMV field form
     response to his license plate request.

(Doc. 13 at 3.)

     Following the above-quoted language, Petitioner cites a

docketed trial transcript, (Doc. 5-19), but this court was

unable to find the quoted language in that document. The court


                                  -5-



    Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 5 of 8
believes that Petitioner’s quoted language is paraphrased from

one of the NCCOA opinions regarding Petitioner’s appeals within

the state court system. See State v. Baskins, 247 N.C. App. 603,

786 S.E.2d 94 (2016) (“Baskins I”); State v. Baskins, No. COA16-

1237, 2017 WL 2945609 (N.C. App. July 5, 2017) (“Baskins II”).

While this court has not found the quoted language in either

opinion, it is likely that Petitioner is referring to Baskins I,

in which the NCCOA remanded in part “for further findings

regarding Petitioner’s motion to suppress evidence seized during

searches of the vehicle driven by Petitioner and its occupants.”

(Doc. 8 at 2.) The NCCOA held that “the record evid ence did not

support the trial court’s findings of fact . . . because

Detective M.P. O’Hal could not have determined that the

vehicle’s inspection status had expired” based on the

information displayed by the officer’s in-vehicle computer.

(Id.)

     Petitioner misstates the NCCOA’s holding, as evidenced by

his paraphrasing – the NCCOA held that the record evidence as it

stood at the time of Petitioner’s appeal did not support the

trial court’s findings of fact. See Baskins I, 246 N.C. App. at

609, 786 S.E.2d at 99 (“[W]e recognize that the record may not

contain all the relevant evidence available to Detective O’Hal

on 6 October 2014, but our review is limited to the record


                                  -6-



    Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 6 of 8
evidence in this regard.”). It appears that Petitioner has

misunderstood this holding to mean that the facts themselves

demonstrate conclusively that the officer “could not” have known

that Petitioner’s vehicle had an expired inspection based on the

information displayed by his in-vehicle computer. (Doc. 13 at

3.)

      This misstatement of the NCCOA’s holding demonstrates the

central reason for the denial of Petitioner’s petition for a

writ of habeas corpus: he misunderstood the NCCOA directive for

remand as well as the trial court’s subsequent compliance with

it. As explained by the Magistrate Judge’s recommendation, as

adopted by this court, Petitioner “misses the mark” by

mistakenly insisting that the officers’ testimony on remand did

not comply with the NCCOA’s holding. (Doc. 8 at 13.) Due to this

misunderstanding, Petitioner moves this court to reconsider its

earlier dismissal based on the same arguments raised in his

petition and his continued insistence that the trial court did

not comply with the NCCOA instructions on remand. (See Docs. 1,

13.) Although Petitioner contends that “the trial court remains

in non-compliance” with the COA order, this is clearly not the

case as the NCCOA affirmed the trial court’s findings when

Petitioner appealed a second time. Baskins II, 2017 WL 2945609,

at *1. This court agrees with the NCCOA. Petitioner does not


                                    -7-



      Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 7 of 8
raise any arguments in his motion that were not already raised

and addressed by his petition for a writ of habeas corpus and

the recommendation and order denying that petition.

IV.   CONCLUSION

      For the reasons set forth above,

      IT IS THEREFORE ORDERED that Petitioner’s Motion for

Reconsideration, (Doc. 13), is DENIED.

      This the 13th day of September, 2021.




                                   __________________________________
                                      United States District Judge




                                    -8-



      Case 1:19-cv-00839-WO-LPA Document 14 Filed 09/13/21 Page 8 of 8
